Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because claim 17 depends from cancelled claim 5.  A claim cannot depend from a cancelled claim.  It is unclear which claim 17 should depend from.  It would appear that claim 17 should depend from claim 16.  The Examiner requests that the Applicant please clarify.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-4, 6, 9-11, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (3,186,446 from IDS) in view of Hill et al. (5,603,445).
Regarding claim 1, Hunt discloses a bonding device for bonding at least one component to a substrate using a metal material, the bonding device comprising: a wall section (where 87 and 88 are attached); at least one pressing section (front of 86); and a rotational shaft (rod that connects 83 and 88) fixed to the wall section, wherein the at least one pressing section has: an arm extending 86 from the rotational shaft and configured to pivot about the rotational shaft; and a presser 120 configured to press the at least one component or a substrate supporting member disposed on a reference surface and configured to support the substrate, and the bonding device bonds the at least one component to the substrate through point contact of the presser with the at least one component, point contact of the presser with the arm, or point contact of the substrate supporting member with the reference surface (figures 4 and 5).  
Hunt does not specifically disclose that the at least one pressing section further has a weight attached to the arm, and the presser is located between the rotational shaft and the weight.  However, Hill discloses attaching the presser to the arm by a screw that is inserted into the front of the arm (figure 2).  This screw would be considered a weight as it adds weight to the front of the arm.  To one skilled in the art at the time of the invention it would have been obvious to use a screw as taught by Hill so that the presser can be exchanged easily.  This would allow the device to be easily fixed due to a damaged or worn presser.  Having the screw (weight) at the tip of the shaft, the presser (bonding tool) would be between the weight and the rotational shaft.  

Regarding claim 4, the limitation “the bonding device bonds the at least one component to the substrate through point2Docket No. 006300-000063 contact of the presser with a central region of the at least one component” is a process limitation and does not further limit the structure of the device.  Since Hunt teaches the same structure, the claim limitation is met. 
Regarding claim 6, the limitation “the arm is attachable to and detachable from the rotational shaft” is functional. The arm can be considered attachable as it is attached.  The arm can be considered detachable because one could take the system part or break the arm off.  This limitation does not carry any weight with the structure of the device.
Regarding claim 9, Hunt discloses a support base 10 configured to support the substrate, wherein the support base fixes a position of the substrate (figures 4 and 10).  Hunt does not specifically disclose that the support base has a higher thermal conductivity than the arm.  However, to one skilled in the art at the time of the invention it would have been obvious to have the support have a higher thermal conductivity than the arm.  One would want the support to have a higher thermal conductivity to help heat the substrate during bonding.  It would not be beneficial for the arm to have a high thermal conductivity as there would be nowhere to transfer the heat that would help in the bonding process.  

Regarding claim 11, all materials have an elastic property.  This limitation is met by Hunt.
Regarding claim 13, Hunt does not disclose a plurality of pressing sections each pressing a corresponding component. However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, without evidence of a new an unexpected result, it would have been obvious to use multiple pressers as it would cut down on production time and costs by allowing multiple components to be bonded at once.
Regarding claim 15, discloses a contact section (screw 18, figure 2) configured to come in contact with a presser, the contact section has a movable section (threads) that is movable about a fixed point and the bonding device bonds through point contact of the presser with the movable section (figure 2).
Regarding claim 16, Hunt discloses that the arm has a rotational shaft holding section (where the shaft is attached to the rod that connects 83 and 88).  Hill discloses a weight attachment section connected to the shaft that has the weight (screw). The shaft at one end would have the weight attachment section and the other end would have the rotational shaft holding section.  Therefore, the weight attachment section would be connected to the rotational shaft holding section. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (3,186,446 from IDS) in view of Hill et al. (5,603,445) as applied to claim 1 above, and further in view of the collective teachings of Kulicke et al. (3,738,560) and Prottengeier (4,551,965).
Regarding claim 12, Hunt does not disclose that the elastic body includes a fluororesin.  However, fluororesins (Teflon) are known in the art to be used as a coating to prevent sticking.  Kulicke discloses using a fluororesin on a bonding apparatus for semiconductor chips (column 3 lines 55-66).  Prottengeier discloses using a fluororesin on a welding tool (claim 10).  While Prottengeier does not disclose the use for metal wires, the concept of applying a non-stick coating to prevent sticking during bonding is known.  Since the wire goes through a hole in the presser, it would have been obvious to coat the hole to prevent any sticking so that the wire easily goes through the presser device.  

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art was not found that taught or suggested an arm attachment section to which the arm is attached, the arm attachment section has a cylindrical shape having a cutaway portion, the arm is attached to the arm attachment section, a peripheral surface of the arm attachment section has: an arc-shaped section; and a flat section connected with the arc-shaped section, the arm has a rotational shaft holding section, the rotational shaft holding section has: an arc-shaped 
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.
The Applicant argues that Hunt and Hill do not teach a presser located between a rotational shaft and a weight.  
The Examiner disagrees.  Anything that provides any amount of weight to the shaft can be considered a weight.  Therefore, the screw at the end of the shaft of hill (for holding the bonding tool) can be considered a weight.  The presser (bonding tool) is between the rotational shaft and the weight.   Therefore, the limitation is met.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735